
	

114 HR 1070 IH: Student Bill of Rights
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1070
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Fattah introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for adequate and equitable educational opportunities for students in State public school
			 systems, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Student Bill of Rights. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings and purposes.
				Title I—Educational opportunity in State public school systems
				Subtitle A—Access to educational opportunity
				Sec. 111. Adequate and equitable State public school systems.
				Sec. 112. State educational adequacy and equity requirements.
				Sec. 113. State-established standards for opportunity to learn.
				Subtitle B—State accountability
				Sec. 121. Determination of educationally adequate and inequitable State public school systems.
				Sec. 122. State accountability for improvement of educational opportunity.
				Sec. 123. Consequences of nonremediation.
				Subtitle C—Public reporting and remedy
				Sec. 131. Annual report by Secretary on adequacy and equity in State public school systems.
				Sec. 132. Civil action for enforcement.
				Title II—Effects of educational disparities on economic growth and national defense
				Sec. 201. Effects on economic growth and productivity.
				Sec. 202. Effects on national defense.
				Title III—General provisions
				Sec. 301. Definitions.
				Sec. 302. Notice and opportunity for hearing.
				Sec. 303. Rulemaking.
				Sec. 304. Rule of construction.
		3.Findings and purposes
 (a)FindingsThe Congress finds the following: (1)A high-quality, highly competitive education for all students is imperative for the economic growth and productivity of the United States, for its effective national defense, and for achievement of the historical aspiration to be one Nation of equal citizens. It is therefore necessary and proper to overcome the nationwide phenomenon of educationally inadequate or inequitable State public school systems, in which high-quality public schools serve high-income communities and poor-quality schools serve low-income, urban, rural, and minority communities.
 (2)There exists in the States an ever-widening educational opportunity gap for low-income, urban, rural, and minority students characterized by the following:
 (A)Highly differential educational expenditures among local educational agencies within States. (B)Continuing disparities within the States in students’ access to the opportunity to learn indicators described in section 112(a).
 (C)Radically differential educational achievement among local educational agencies within the States, as measured by the following:
 (i)Achievement in mathematics, reading or language arts, and science on State academic achievement tests and measures, including the academic assessments described in section 113(b)(1).
 (ii)Advanced placement courses offered and taken. (iii)Scholastic Aptitude Test (SAT) and ACT Assessment scores.
 (iv)Dropout rates and graduation rates. (v)College-going and college-completion rates.
 (vi)Job placement and retention rates and indices of job quality. (3)As a consequence of this educational opportunity gap, the quality of a child’s education depends largely upon where the child’s family lives, and the detriments of lower quality public education are imposed particularly on—
 (A)children from low-income families; (B)children living in urban and rural areas; and
 (C)minority children. (4)Since 1785, the Congress of the United States, exercising the power to admit new States under article IV, section 3 of the Constitution (and previously, the Congress of the Confederation of States under the Articles of Confederation), has imposed upon every State, as a fundamental condition of the State’s admission, the following requirements:
 (A)One, and sometimes two, square-mile lots in every township were to be granted and … reserved for the maintenance and use of public schools. (B)[S]chools and the means of education [are to] be forever encouraged.
 (C)State conventions [were to] provide, by ordinances irrevocable without the consent of the United States and the people of said States … that provision … be made for the establishment and maintenance of systems of public schools which shall be open to all children of said States.
					(See Ordinances of May 20, 1785, and July 13, 1787; Act of March 3, 1845, 28th Cong. 2d Sess., 5
			 Stat. 789, Chap. 76 (admitting Iowa and Florida); Act of February 22,
			 1889, 50th Cong., 2d Sess., Chap. 180 (admitting States created from the
			 Dakota Territories); and the Acts of Congress pertaining to the admission
 of each of the States).(5)Over the years since the landmark ruling in Brown v. Board of Education, when a unanimous United States Supreme Court held that the opportunity of an education … , where the state has undertaken to provide it, is a right which must be made available to all on equal terms, courts in 44 of the States have heard challenges to the establishment, maintenance, and operation of educationally inadequate or inequitable State public school systems. (347 U.S. 483, 493 (1954)).
 (6)In 1970, the Presidential Commission on School Finance found that significant disparities in the distribution of educational resources existed among local educational agencies within States because the States relied too significantly on local district financing for educational revenues, and that reforms in systems of school financing would increase the Nation’s ability to serve the educational needs of all children.
 (7)In 1999, the National Research Council of the National Academy of Sciences published a report entitled Making Money Matter, Financing America’s Schools, which found that the concept of funding adequacy, which moves beyond the more traditional concepts of finance equity to focus attention on the sufficiency of funding for desired educational outcomes, is an important step in developing a fair and productive educational system.
 (8)In 2001, the Executive order establishing the President’s Commission on Educational Resource Equity declared, A quality education is essential to the success of every child in the 21st century and to the continued strength and prosperity of our Nation. … [L]ong-standing gaps in access to educational resources exist, including disparities based on race and ethnicity. (Executive Order 13190, § 1 (January 15, 2001); 66 Fed. Reg. 5424).
 (9)According to the Secretary of Education, as stated in a letter (with enclosures) dated January 19, 2002, from the Secretary to States—
 (A)racial and ethnic minorities continue to suffer from lack of access to educational resources, including experienced and qualified teachers, adequate facilities, and instructional programs and support, including technology, as well as … the funding necessary to secure these resources; and
 (B)these inadequacies are particularly acute in high-poverty schools, including urban schools, where many students of color are isolated and where the effect of the resource gaps may be cumulative. In other words, students who need the most may often receive the least, and these students often are students of color.
 (10)The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by the No Child Left Behind Act of 2001 (Public Law 107–110), provides that—
 (A)States must establish standards and assessments in mathematics, reading or language arts, and science;
 (B)elementary schools and secondary schools must ensure that all students are proficient in such subjects within 12 years after the end of the 2001–2002 school year; and
 (C)elementary schools and secondary schools will be held accountable for the students’ progress. (11)The standards and accountability movement will succeed only if, in addition to standards and accountability, all schools have access to the educational resources necessary to enable students to achieve.
 (12)Raising standards without ensuring adequate and equitable access to educational resources may, in fact, exacerbate achievement gaps and set children up for failure.
 (13)According to the World Economic Forum’s Global Competitiveness Report 2001–2002, the United States ranks last among developed countries in the difference in the quality of schools available to rich and poor children.
 (14)Each State Government has ultimate authority in determining every important aspect and priority of the public school system that provides elementary and secondary education to children in the State, including whether children throughout the State have high access to the opportunity to learn indicators described in section 112(a).
 (15)Since 1965, the Congress, in exercising its spending authority, has provided substantial Federal financial assistance to the States for the improvement of their public school systems. In their expenditure and oversight of this assistance, the States have failed systematically to achieve the purpose of the Congress in providing the assistance, namely the effective education of all the children of the United States.
 (16)Because a well-educated populace is critical to the Nation’s political and economic well-being and national security, the Federal Government has a substantial interest in ensuring that States provide a high-quality education by ensuring that all children have access to the opportunity to learn indicators described in section 112(a) to enable the children to succeed academically and in life.
 (b)PurposesThe purposes of this Act are the following: (1)To further the goals of the No Child Left Behind Act of 2001 (Public Law 107–110) and the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) by holding States accountable for providing all students access to the opportunity to learn indicators described in section 112(a).
 (2)To ensure that all students in public elementary schools and secondary schools receive educational opportunities that enable the students—
 (A)to acquire the knowledge and skills necessary for responsible citizenship, including the ability to participate fully in the political process through informed electoral choice;
 (B)to meet challenging State student academic achievement standards; and (C)to be able to compete and succeed in a global economy.
 (3)To end the pervasive pattern of educationally inadequate or inequitable State public school systems.
				IEducational opportunity in State public school systems
			AAccess to educational opportunity
 111.Adequate and equitable State public school systemsEach State receiving Federal financial assistance for elementary or secondary education shall maintain a public school system that meets the requirements of section 112 and provides all students in the State with—
 (1)the educational resources needed to succeed academically and in life; and (2)an education that enables the students—
 (A)to acquire the knowledge and skills necessary for responsible citizenship; (B)to participate fully in the political process through informed electoral choice; and
 (C)to be able to compete and succeed in a global economy. 112.State educational adequacy and equity requirements (a)Opportunity To learnA State shall provide for all public schools in the State access, at levels defined by the State under section 113 as ideal or adequate, to each of the following opportunity to learn indicators:
 (1)highly effective teachers; (2)early childhood education;
 (3)college preparatory curricula; and (4)equitable instructional resources.
 (b)Comparable educational servicesA State shall provide educational services in local educational agencies that receive funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) that are, taken as a whole, at least comparable to educational services provided in local educational agencies not receiving such funds.
 (c)Compliance with court ordersA State shall comply with any substantive Federal or State court order in any matter concerning the adequacy or equity of the State’s public school system, to the extent required in the order.
					113.State-established standards for opportunity to learn
 (a)EstablishmentIn carrying out section 112(a), each State educational agency, in consultation with local educational agencies, teachers, principals, pupil services personnel, administrators, other staff, and parents, shall develop standards to describe and measure the extent to which the State provides to the students in each public school and local educational agency in the State each of the opportunity to learn indicators described in section 112(a) in terms of ideal, adequate, and basic levels of such access.
 (b)Factors for considerationIn defining the levels of access required under subsection (a), the State shall consider, in addition to the factors described in section 112(a)—
 (1)the access available to students in schools in the highest achieving decile of public elementary schools and secondary schools in the State, as determined on the basis of student performance on statewide student academic assessments, including—
 (A)student academic assessments in reading or language arts, mathematics, and science under section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3));
 (B)national student academic assessments of reading and mathematics under the National Assessment of Educational Progress carried out under section 303(a) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(a)); and
 (C)State student academic assessments of reading and mathematics under the National Assessment of Educational Progress carried out under section 303(b)(3) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(3));
 (2)the unique needs of low-income, urban and rural, and minority students; and (3)other educationally appropriate factors.
 (c)Challenging standardsThe levels of access required under subsection (a) shall be aligned with the challenging State academic content and achievement standards, and the high-quality academic assessments, required under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
 (d)Submission to SecretaryA State educational agency shall submit to the Secretary— (1)a description of each of the levels of access required under subsection (a);
 (2)a description of the level of access of each local educational agency, elementary school, and secondary school in the State to each of the opportunity to learn indicators described in section 112(a), including identification of any such schools that do not provide ideal or adequate levels of access (as defined under subsection (a));
 (3)an estimate of the additional cost, if any, of ensuring that the public school system meets the requirements of section 112; and
 (4)the information required under subparagraphs (B) and (C) of paragraph (1) and paragraph (2)(B) of section 131(b).
 (e)Publication and dissemination to parentsThe State annually shall publish the information submitted under subsection (d) and shall disseminate the information to the public and the parents of children attending (or who may attend) public schools in the State, in an understandable and uniform format and, to the extent practicable, in a language that the parents can understand, through such means as the Internet, the media, and public agencies.
					BState accountability
				121.Determination of educationally adequate and inequitable State public school systems
 (a)Annual determination by SecretaryBeginning not later than October 1 of the first full school year after the date of enactment of this Act, the Secretary shall annually determine whether each State meets each of the requirements of section 112.
 (b)Publication by SecretaryThe Secretary shall publish and make available to the general public (including by means of the Internet) the determinations under subsection (a).
					122.State accountability for improvement of educational opportunity
 (a)State remediation planA State determined under section 121 not to meet the requirements of section 112 shall develop and submit to the Secretary, by not later than 1 year after the determination, a remediation plan (which the State may amend to improve the plan or to take into account significantly changed circumstances), as follows:
 (1)Long-term remediation for Access to opportunity to learn indicatorsIf the State is determined not to meet the requirements under section 112(a) (relating to access to the opportunity to learn indicators), the plan shall provide for the following:
 (A)A description of the actions the State will take to meet the requirements of section 112(a), by not later than 12 years after the end of the 2015–2016 school year, to provide ideal or adequate access (as defined by the State under section 113) to the opportunity to learn indicators for each public school in the State.
 (B)A timeline for improvement that includes annual interim goals for increasing the number of public schools and local educational agencies in the State that have ideal or adequate levels of access (as defined by the State under section 113) to each of the opportunity to learn indicators, in order to achieve the required levels of access within the time described in subparagraph (A).
 (C)Implementation of a single, statewide accountability system to ensure that the State achieves the interim goals described in subparagraph (B).
 (2)Two-year remediation for comparable educational servicesIf the State is determined not to meet the requirements of section 112(b) (relating to comparable educational services), the plan shall describe the actions the State will take to meet the requirements of such section by not later than 2 school years after submission of the plan.
 (b)Disapproval of planThe Secretary may disapprove a plan (or amendment) submitted under subsection (a) that the Secretary determines does not meet the requirements of such subsection.
					123.Consequences of nonremediation
 (a)Failure To meet annual interim access goalsNotwithstanding any other provision of law and in addition to any other consequence under this section, the Secretary shall withhold 2.75 percent of any funds otherwise available to a State (or a State educational agency) for administration of Federal elementary and secondary education programs for each annual interim goal established under section 122(a)(1)(B) for a fiscal year, or a prior fiscal year, that the Secretary determines the State fails to meet.
 (b)Continuing failure To provide comparable educational servicesNotwithstanding any other provision of law and in addition to any other consequence under this section, the Secretary shall withhold from a State determined by the Secretary to continue to fail to meet the requirements of section 112(b) (relating to comparable educational services) at the end of the second school year after a plan is required to be submitted under section 122, up to 331/3 percent of funds otherwise available to the State for administration of Federal elementary and secondary education programs.
 (c)Noncompliance with court ordersNotwithstanding any other provision of law and in addition to any other consequence under this section, the Secretary shall withhold from a State determined by the Secretary to fail to meet the requirements of section 112(c) (relating to compliance with court orders) up to 331/3 percent of funds otherwise available to the State for the administration of Federal elementary and secondary education programs.
 (d)Disposition of withheld fundsFor each State from which funds are withheld under this section, the Secretary shall make a determination whether the State, by not later than 1 year after a determination under subsection (a), (b), or (c), has corrected the condition leading to a withholding of funds and shall distribute withheld funds as follows:
 (1)If the State corrects a condition leading to a withholding of funds, the Secretary shall make the applicable withheld funds available to the State (or State educational agency).
 (2)If the State fails to correct a condition leading to a withholding of funds, the Secretary shall allocate the applicable withheld funds to public schools or local educational agencies affected by the State’s failure to make adequate remediation, for the purpose of enabling the school or local educational agency to correct such condition.
 (e)Temporary waiverThe Secretary may grant a request by a State for a waiver of the withholding provisions of subsections (a) through (c) for a total period of not more than 1 year if—
 (1)the Secretary is satisfied that exceptional circumstances (such as a precipitous decrease in State revenues) prevent a State from complying with the requirements of section 112; and
 (2)the State’s request describes the manner in which the State will comply with the requirements of section 112 by the end of the waiver period.
						CPublic reporting and remedy
				131.Annual report by Secretary on adequacy and equity in State public school systems
 (a)Annual report to CongressNot later than October 1 of the first full school year after the date of enactment of this Act, the Secretary shall transmit to the Congress a report that provides a detailed analysis of the public school system of each State.
 (b)Contents of reportThe analysis under subsection (a) shall include the following information with respect to each State’s public school system:
						(1)Basic public school system information
 (A)The number of students, elementary schools, secondary schools, and local educational agencies in the public school system.
 (B)For each such school and local educational agency, the number and percentage of— (i)children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and
 (ii)students, disaggregated by groups described in section 1111(b)(3)(C)(xiii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)(xiii)). (C)For each such school, a statement whether the school is an urban, rural, or mixed school (as defined by the Commissioner for Education Statistics).
 (D)The average per-pupil expenditure (in actual dollars and adjusted for cost and need) for the State and for each school and local educational agency.
 (E)The decile ranking of each local educational agency, as measured by achievement in mathematics, reading or language arts, and science on the academic assessments described in subparagraphs (A) and (C) of section 113(b)(1).
							(2)Success in providing opportunity to learn indicators
 (A)A description of the ideal, adequate, and basic levels of access established by the State under section 113 to each of the opportunity to learn indicators described under section 112(a).
 (B)For each school and local educational agency, the following information: (i)The level of access (as established under section 113) of the school or local educational agency to each of the opportunity to learn indicators described in section 112(a).
 (ii)The percentage of students proficient in mathematics, reading or language arts, and science, as measured through assessments under section 1111(b)(3)(C)(v) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)(v)).
 (iii)Whether the school or local educational agency is making adequate yearly progress under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)).
 (C)The number and names of each school in the State that does not provide each of the opportunity to learn indicators described in section 112(a) at an ideal or adequate level (as established under section 113).
 (3)State remediation actionsIf the State is determined under section 121 not to meet the requirements of section 112— (A)a detailed description and evaluation of—
 (i)the State’s success in carrying out any remediation plan required to be submitted by the State under section 122; and
 (ii)any other actions taken, or measures proposed to be taken, by the State to meet the requirements of section 112; and
 (B)a copy of any remediation plan required to be submitted by the State under section 122 (including any amendments).
 (4)Effects on academic achievementAn analysis of the effects of the average per-pupil expenditure, and the level of access (as provided by the State under section 113) to each of the opportunity to learn indicators described in section 112(a) provided to students in each school and local educational agency on the outcomes of the academic assessments identified in section 113(b)(1).
						(5)Other information
 (A)The most recent information submitted by the State under section 113(d). (B)For the year covered by the report, a summary of any changes in the data required in paragraphs (1) and (2) for each of the preceding 3 years (which may be based on such data as are available for the first 3 reports under subsection (a)).
 (C)Such other information as the Secretary considers useful and appropriate to include. (c)Scope of reportThe report required under subsection (a) shall cover the school year ending in the calendar year in which the report is required to be submitted.
 (d)Submission of data to SecretaryEach State receiving Federal financial assistance for elementary and secondary education shall submit to the Secretary, at such time and in such manner as the Secretary may reasonably require, such data as the Secretary deems necessary to make a determination under section 121 and to submit the report under this section. Such data shall include the information used to measure the State’s success in providing the opportunity to learn indicators described in section 112(a).
 (e)Failure To submit dataIf a State fails to submit the data required to make a determination under section 121— (1)the State shall be deemed to have been determined under such section not to meet the applicable requirements of section 112, until the State submits the data and the Secretary is able to make a determination under such section based on such data; and
 (2)the Secretary shall— (A)provide, to the extent practicable, the analysis required in subsection (a) for the State based on the best data available to the Secretary; and
 (B)update the analysis, as necessary, after submission of the data by the State. (f)PublicationThe Secretary shall publish and make available to the general public (including by means of the Internet) the report required under subsection (a).
 132.Civil action for enforcementA student or parent of a student aggrieved by a violation of this Act may bring a civil action against an appropriate official in an appropriate United States district court seeking declaratory and injunctive relief to enforce the requirements of this Act, together with reasonable attorney fees and the costs of the action, without regard to the citizenship of the parties or the amount in controversy.
				IIEffects of educational disparities on economic growth and national defense
			201.Effects on economic growth and productivity
 (a)StudyThe Commissioner for Education Statistics, in consultation with the Secretaries of Commerce, Labor, and the Treasury, shall conduct a comprehensive study concerning the effects on economic growth and productivity of eliminating disparities in public school systems that do not meet the requirements of section 112. Such study shall include the following:
 (1)The economic costs to the Nation resulting from the maintenance by States of public school systems that do not meet the requirements of section 112.
 (2)The economic gains to be expected from the elimination of disparities in public school systems that do not meet the requirements of section 112.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Commissioner for Education Statistics shall submit to the Congress a final report detailing the results of the study required under subsection (a).
				202.Effects on national defense
 (a)StudyThe Commissioner for Education Statistics, in consultation with the Secretary of Defense, shall conduct a comprehensive study concerning the effects on national defense of eliminating disparities in public school systems that do not meet the requirements of section 112. Such study shall include the following:
 (1)The detriments to national defense resulting from the maintenance by States of public school systems that do not meet the requirements of section 112, including the effects of education deficits arising from low-quality schools on—
 (A)knowledge and skills necessary for the effective functioning of the Armed Forces; (B)the costs to the Armed Forces of training; and
 (C)efficiency resulting from the use of sophisticated equipment and information technology. (2)The gains to national defense to be expected from the elimination of disparities in public school systems that do not meet the requirements of section 112.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Commissioner for Education Statistics shall submit to the Congress a final report detailing the results of the study required under subsection (a).
				IIIGeneral provisions
 301.DefinitionsIn this Act: (1)The terms average per-pupil expenditure, core academic subjects, elementary school, highly qualified, local educational agency, parent, pupil services, pupil services personnel, secondary school, and State educational agency each have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)The term public school system means a State’s system of public elementary and secondary education. (3)The term Federal elementary and secondary education programs means programs providing Federal financial assistance for elementary or secondary education, other than programs under the following provisions of law:
 (A)The Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). (B)Title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6801 et seq.).
 (C)The Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). (D)The Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
 (4)The term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States.
 302.Notice and opportunity for hearingThe Secretary may make an adverse determination under this Act only after notice and opportunity for hearing.
 303.RulemakingThe Secretary may prescribe regulations to carry out this Act. 304.Rule of constructionNothing in this Act may be construed to require a jurisdiction to increase property tax or other tax rates or to redistribute revenues from such taxes.
			
